United States Court of Appeals
                     For the First Circuit

No. 12-2370

              PEERLESS INDEMNITY INSURANCE COMPANY;
                   PEERLESS INSURANCE COMPANY,

                     Plaintiffs, Appellees,

                               v.

                        ROBBIN W. FROST,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]



                             Before

                       Lynch, Chief Judge,
               Lipez and Thompson, Circuit Judges.



     Robert H. Furbish, with whom Steven D. Silin and Berman &
Simmons, P.A. were on brief, for appellant.
     Carol I. Eisenberg, with whom John S. Whitman and Richardson,
Whitman, Large, & Badger were on brief, for appellees.



                          July 10, 2013
             LIPEZ, Circuit Judge.            Dr. Robbin Frost, a licensed

podiatrist, was driving alone in her husband's Pontiac Bonneville

when   she   was    severely      injured    in    a   collision    caused   by   an

underinsured motorist.            So far, she has collected $250,000 in

insurance    proceeds;      she    seeks    further      payment    from   Peerless

Indemnity Insurance Co. and Peerless Insurance Co. (together,

"Peerless"),       who   issued    business       owner's    and   excess/umbrella

policies to Frost's podiatric practice, Lake Region Family Foot and

Ankle Center, P.A. ("Lake Region").                    Peerless sued in federal

district court for a declaratory judgment that it had no duty to

pay for any of Frost's injuries or damages.                   The district court

granted summary judgment in favor of Peerless.                 Frost appeals.

             We affirm the district court's decision on the ground

that Maine's uninsured/underinsured motorist statute, Me. Rev.

Stat. tit. 24-A, § 2902, does not apply to the Peerless policies

issued to Lake Region.

                                        I.

             On appeal from the district court's summary judgment

order, we review the relevant facts in the light most favorable to

the party against whom judgment was granted (here, Frost) and draw

all reasonable inferences in her favor.                     Kelley v. Corr. Med.

Servs., Inc., 707 F.3d 108, 110 (1st Cir. 2013).                   The facts here

are drawn from the pleadings and statements submitted by Frost to

the district court, as well as the undisputed documentary evidence.


                                       -2-
A.   The Accident

           Frost is the sole stockholder and executive officer of

Lake Region, a Maine professional association with a surgical

practice office in Windham, Maine.           On May 25, 2007, Frost set out

from Lake Region's office in Windham to the Mercy Hospital in

Portland, where she was scheduled to perform several podiatric

surgical   procedures.         The   car    she   was   driving,     a    Pontiac

Bonneville, was titled to her husband, but Frost was the primary

user of the automobile and the vehicle registration showed both

Frost and her husband as co-registrants.

           While traveling east along Route 202, Frost brought the

Pontiac to a stop at a traffic light in the town of Gray, Maine.

The driver of a second vehicle stopped behind her.                 As Frost and

the second driver waited at the traffic light, the driver of a

third vehicle came from behind at an unsafe speed and failed to

bring his vehicle to a halt, colliding with the second car and

pushing it violently into the rear of the Pontiac Bonneville.

           Frost    suffered    severe      injuries    as   a   result   of   the

collision, including permanent disfigurement and near-total loss of

her eyesight.      The injuries have forced Frost to discontinue her

podiatric practice.      Frost has stated in her pleadings that her

injuries and damages as a result of the collision are "well in

excess" of $2.25 million.       Peerless concedes that Frost's injuries

and damages are at least in excess of $1.25 million.


                                      -3-
B.   The Insurance Policies

             Frost and the driver of the second vehicle both sought to

recover damages from the driver of the third vehicle, whose

negligence appears to have been the sole proximate cause of the

collision.     The driver of the third vehicle was covered under an

automobile insurance policy issued by AIU Insurance Co. ("AIU").

That policy provided coverage for bodily injury and property damage

of up to a maximum of $125,000 per accident.            Frost herself was

covered under an automobile insurance policy issued by Progressive

Northwestern      Insurance   Co.   ("Progressive"),      which     provided

uninsured/underinsured motorist coverage of up to a maximum of

$250,000 per person.

             AIU agreed to pay $99,745.98 to Frost in connection with

the accident; this sum represented the full amount of coverage

remaining under the negligent driver's liability policy after the

second   driver    was   compensated   for   his   injuries.      Meanwhile,

Progressive agreed to pay Frost $150,254.02, which represented the

maximum underinsured motorist coverage under the policy minus the

amount Frost already had received from AIU.

             Frost's podiatric practice, Lake Region, also had two

insurance policies in effect at the time of the accident: a

business owner's policy issued by Peerless Indemnity Insurance Co.

and a commercial umbrella policy issued by Peerless Insurance Co.

The business owner's policy provided coverage to Lake Region for


                                    -4-
liability and medical expenses of up to $1 million per occurrence;

the umbrella policy provided additional coverage for up to $1

million.

            1. Business Owner's Policy. The business owner's policy

explicitly excluded liability coverage for "'bodily injury' or

'property damage' arising out of the ownership, maintenance, use or

entrustment to others of any . . . 'auto' . . . owned or operated

by or rented or loaned to any insured."         (An exception to that

exclusion, however, effectively provided liability coverage for

bodily injury or property damage arising out of valet parking on

the business premises.)

            Despite this explicit exclusion of automobile liability

coverage, the business owner's policy was subject to an endorsement

for "Hired Auto and Non-Owned Auto Liability," which applied to

bodily injury and property damage arising out of the use of a

"hired auto" or "non-owned auto" by an employee of Lake Region in

the course of business.        The endorsement explicitly deleted the

exclusion    of   automobile   liability   coverage   "[f]or   insurance

provided by this endorsement only."

            The endorsement included a section entitled "Who Is An

Insured," which read, in relevant part:

            Each of the following is an insured under this
            endorsement to the extent set forth below:

            a.      You;



                                   -5-
          b.       Any other person using a "hired auto"
                   with your permission;

          c.       For a "non-owned auto", any partner or
                   "executive officer" of yours, but only
                   while such "non-owned auto" is being
                   used in your business . . . .

          None of the following is an insured:

          . . .

          (2)      Any partner   or "executive officer" for
                   any "auto"    owned by such partner or
                   officer or    a member of his or her
                   household .   . . .

          The terms "hired auto" and "non-owned auto" were defined

by the policy as follows:

          "Hired Auto" means any "auto" you lease, hire,
          or borrow. This does not include any "auto"
          you lease, hire, or borrow from any of your
          "employees" or members of their households, or
          from any partners or "executive officers" of
          yours.

          "Non-Owned Auto" means any "auto" you do not
          own, lease, hire, or borrow which is used in
          connection with your business. . . .

          2.      Umbrella Policy.       The umbrella policy likewise

addressed automobile coverage.       According to the policy terms:

          [W]ith respect to the "auto hazard":

          a.       You are an insured;

          b.       Anyone else while using with your
                   permission an "auto" you own, hire or
                   borrow is also an insured except:

                   (1)   The owner or anyone else from whom
                         you    hire     or    borrow    an
                         "auto". . . .


                                   -6-
                  (2)   Your "employee"     if the "auto" is
                        owned by that       "employee" or a
                        member    of         his   or    her
                        household . . .     .

The umbrella policy defined "auto hazard" to mean "liability

arising out of the ownership, maintenance, use or 'loading or

unloading' of any auto."     The policy also stated that:

          This insurance does not apply to:

          . . .

          f.      Motor Vehicle Laws and Coverages

                  Motor vehicle no-fault law, first party
                  physical damage coverage, personal
                  injury protection coverage, uninsured
                  motorists or underinsured motorists
                  law; or other laws or coverages similar
                  to any of the foregoing.

          When Frost demanded payment from Peerless under the

business owner's and umbrella policies for injuries and damages

that resulted from the May 25, 2007 collision, Peerless refused on

the ground that it had no obligation under either policy to pay

uninsured/underinsured motorist benefits to Frost with respect to

the accident. Peerless then filed a declaratory judgment complaint

in federal district court in Maine, invoking the court's diversity

jurisdiction   under    28   U.S.C.     §   1332(a)   (2006).1   Frost

counterclaimed for judgment in the amount of $1 million against



     1
       Peerless Indemnity Insurance Co. is organized under the laws
of Illinois, and Peerless Insurance Co. is organized under the laws
of New Hampshire. Both corporations have their principal place of
business in Boston, Massachusetts.

                                  -7-
Peerless Indemnity Insurance Co. pursuant to the business owner's

policy and another $1 million against Peerless Insurance Co.

pursuant to the umbrella policy.       After Peerless and Frost filed

cross-motions for summary judgment, the district court concluded

that the "unambiguous" language of both Peerless policies excluded

coverage for Frost's injuries and damages in the collision.       The

court entered judgment in favor of Peerless on all claims, and this

timely appeal followed.

                                 II.

            We review the grant of a motion for summary judgment de

novo.    Cruz v. Bristol-Myers Squibb Co., 699 F.3d 563, 570 (1st

Cir. 2012).     Peerless argues that the terms of Lake Region's

business owner's and umbrella policies explicitly exclude coverage

for automobiles owned by Frost's family members.       Frost concedes

that the business owner's and umbrella policies exclude liability

coverage with respect to automobiles owned by her family members,

but she argues that under Maine law the Peerless policies must be

deemed to provide uninsured/underinsured motorist coverage to

Frost.     Frost's argument is based on a Maine statute, Me. Rev.

Stat. tit. 24-A, § 2902, and the Maine case law construing that

statute.

A.   Maine's Uninsured/Underinsured Motorist Statute

            In 1967, the Maine Legislature first enacted a statute

requiring automobile liability insurers to provide coverage in


                                 -8-
their policies for injuries caused by uninsured tortfeasors.      See

Connolly v. Royal Globe Ins. Co., 455 A.2d 932, 935 (Me. 1983)

(citing Pub. L. No. 1967, ch. 93, § 1 (effective Jan. 1, 1968)).

In 1975, the Legislature extended the mandatory coverage provision

so that it would apply to victims injured by underinsured as well

as uninsured drivers.     See id.     Since then, the Legislature has

amended the statute several more times, most recently in 2005.     In

its present form, the statute provides that:

            A policy insuring against liability arising
            out of the ownership, maintenance or use of
            any motor vehicle may not be delivered or
            issued for delivery in this State with respect
            to any such vehicle registered or principally
            garaged in this State, unless coverage is
            provided in the policy or supplemental to the
            policy for the protection of persons insured
            under the policy who are legally entitled to
            recover damages from owners or operators of
            uninsured, underinsured or hit-and-run motor
            vehicles, for bodily injury, sickness or
            disease, including death, sustained by an
            insured person resulting from the ownership,
            maintenance   or  use   of   such   uninsured,
            underinsured or hit-and-run motor vehicle.

Me. Rev. Stat. tit. 24-A, § 2902(1) (2013).

            The statute reflects "a strong public policy in favor of

the just compensation of accident victims."     Beal v. Allstate Ins.

Co., 989 A.2d 733, 743 (Me. 2010) (quoting Wescott v. Allstate

Ins., 397 A.2d 156, 167 (Me. 1979)) (internal quotation marks

omitted).    The "obvious design" of the statute is "to protect a

responsible insured motorist against the hazards presented by the

operation of motor vehicles where injuries are inflicted in an

                                    -9-
accident with an irresponsible operator who is . . . financially

unable to furnish adequate compensation for the injuries caused in

the accident."   Wescott, 397 A.2d at 166; see also Beal, 989 A.2d

at 743 ("[T]he legislative purpose of section 2902 was to allow 'an

injured insured the same recovery which would have been available

. . . had the tortfeasor been insured to the same extent as the

injured party.'" (second alteration in original) (emphasis omitted)

(quoting Jipson v. Liberty Mut. Fire Ins. Co., 942 A.2d 1213, 1216

(Me. 2008))).

          Under the statute, every automobile insurance policy in

Maine must provide uninsured/underinsured motorist coverage of at

least $50,000 for injury to or death of one person and $100,000 per

accident for injury to or death of more than one person.      See Me.

Rev. Stat. tit. 24-A, § 2902(2); id. tit. 29-A, § 1605(1)(C); see

also Dairyland Ins. Co. v. Christensen, 740 A.2d 43, 44 n.1 (Me.

1999).   Stricter rules apply to automobile insurance policies

"insuring a single individual or one or more related individuals

resident in the same household, as named insured."     Me. Rev. Stat.

tit. 24-A, § 2912(1).     These individual and household policies

generally must provide uninsured/underinsured motorist coverage at

least equal to "the amount of coverage for liability for bodily

injury or death."   Id. § 2902(2).2    A purchaser of an individual or


     2
       For example, if an individual or household automobile
insurance policy provides liability coverage of up to $1.5 million
for bodily injury or death, then under Maine law it must also

                                -10-
household automobile insurance policy with liability coverage

limits   above    the   statutory    minimum     may   choose   to    carry

uninsured/underinsured motorist coverage with lower limits--but

only if she signs a statutorily prescribed form and only if her

resulting uninsured/underinsured motorist coverage is still at

least $50,000 for injury or death of one person and $100,000 for

injury or death of multiple persons.       See id.3

          Maine's courts "construe the protections of section 2902

liberally in favor of insureds and strictly against insurers."

Beal,    989     A.2d   at   743.          The    provisions     of     the

uninsured/underinsured motorist statute control "even when not

included in the insurance contract, and, to the extent that policy

terms are repugnant to the express or implied requirements of the

statute, they are void and unenforceable."         Wescott, 397 A.2d at

166. Moreover, when an insured victim settles with an underinsured


provide uninsured/underinsured motorist coverage of up to $1.5
million for bodily injury or death--unless the purchaser has signed
the statutorily prescribed form to elect lower levels of coverage.
See Outram v. Onebeacon Ins. Grp. LLC, No. CV-06-319, 2007 Me.
Super. LEXIS 206, at *7-8 (Me. Super. Ct. Oct. 5, 2007).
     3
       Here, the business owner's and umbrella policies issued to
Lake Region each provided liability coverage of up to $1 million,
and   Lake   Region    has   not   elected   a   lower   level   of
uninsured/underinsured motorist coverage.      Thus, Frost argues,
Peerless must provide $1 million of uninsured/underinsured motorist
coverage. Peerless counters that the business owner's and umbrella
policies are not "individual" or "household" policies, so only the
statutory minimums ($50,000 per person) apply. We do not reach
this issue because, as we explain below, we find that the
uninsured/underinsured motorist statute does not apply to the
Peerless policies.

                                    -11-
tortfeasor for the limits of the tortfeasor's liability insurance,

the victim may still claim underinsured motorist benefits under her

own insurance policy if her damages exceed the tortfeasor's policy

limits, provided that (1) her insurance carrier has consented to

the settlement or (2) there is "no prejudice" to her carrier

resulting from its lack of consent.         Beal, 989 A.2d at 743-44.

Here, Peerless consented to Frost's settlement with AIU and her

settlement with Progressive.

B.    Application to the Peerless Policies

            At issue in this case is whether Lake Region's Peerless

policies count as "polic[ies] insuring against liability arising

out of the ownership, maintenance or use of any motor vehicle . .

. with respect to any such vehicle registered or principally

garaged     in   this    State"    for    the      purposes   of     Maine's

uninsured/underinsured motorist statute. Me. Rev. Stat. tit. 24-A,

§    2902(1).    Since   the   umbrella   policy    is   parasitic   on   the

underlying business owner's policy, whether the umbrella policy is

covered by the statute depends on whether the business owner's

policy is. For the following reasons, we conclude that the business

owner's policy is not covered by the statute.4


       4
       At the summary judgment stage, the district court "assum[ed]
(without deciding)" that Maine's section 2902 would in some
circumstances apply to "policies that do not insure or reference
any particular motor vehicle registered or principally garaged in
Maine." Peerless Indem. Ins. Co. v. Frost, No. 2:12-cv-43-GZS,
2012 U.S. Dist. LEXIS 148518, at *16 (Oct. 16, 2012). The district
court nevertheless ruled in Peerless's favor.      Id. at *17.   We

                                   -12-
               The issue in this case is one of Maine law.               The Maine

Law    Court     has   never   definitively     ruled    on   whether      Maine's

uninsured/underinsured motorist statute applies to policies such as

those Peerless issued to Lake Region. When a state's highest court

has yet to rule definitively on a question of state law, our task

is to predict how that court likely would decide the issue.

Rosciti v. Ins. Co. of Pa., 659 F.3d 92, 98 (1st Cir. 2011).

               "In carrying out that task, our first step is to consult

pertinent statutory language . . . ."            González Figueroa v. J.C.

Penney P.R., Inc., 568 F.3d 313, 318 (1st Cir. 2009).               On its face,

Maine's    uninsured/underinsured           motorist    statute     applies      to

"polic[ies]       insuring     against    liability     arising    out    of    the

ownership, maintenance or use of any motor vehicle . . . with

respect to any such vehicle registered or principally garaged in

this State."      Me. Rev. Stat. tit. 24-A, § 2902(1).            Given that the

business owner's policy includes the Hired Auto and Non-Owned Auto

Liability endorsement, that policy might theoretically be read as

"[a]   policy      insuring    against     liability    arising    out     of   the

ownership, maintenance or use of any motor vehicle."                      But the

statute goes on to limit its applicability to policies issued "with

respect to any such vehicle registered or principally garaged in



affirm the district court's ultimate ruling, but do so by
foreclosing that threshold assumption:       We hold that Maine's
section 2902 does not apply to the Peerless policies issued to Lake
Region.

                                         -13-
this State."      Id.    The statute, in other words, applies to

insurance   policies    issued   for   specific   motor    vehicles.       The

business owner's policy, however, was not issued "with respect to"

any vehicle whatsoever--it was issued with respect to the business

of Lake Region.

            Frost argues that the phrase "with respect to any such

vehicle   registered    or   principally    garaged   in   this   State"   is

intended simply to describe the limits of state authority to

regulate insurance policies--not to confine the reach of the

statute to particular types of policies.          Frost offers no support

for that assertion, but even if she is correct, her reading does

not alter the meaning of the limiting phrase.              The statute is

worded as a conditional prohibition on the delivery and issuance of

insurance policies. Me. Rev. Stat. tit. 24-A, § 2902(1) ("A policy

. . . may not be delivered or issued . . . , unless [certain

conditions are met] . . . .").             The phrase "with respect to"

circumscribes that conditional prohibition, limiting it to "[a]

policy insuring against liability arising out of the ownership,

maintenance or use of any motor vehicle . . . registered or

principally garaged in this State."         Id.   Whatever the purpose of

the "with respect to" language (and it seems likely that it is

intended, in part, to delimit the state's authority), that language

still describes an insurance policy issued for specific vehicles.




                                   -14-
              That the uninsured/underinsured motorist statute applies

to insurance policies issued for specific motor vehicles is further

supported by the next subsection of the statute, which establishes

the amount of uninsured/underinsured motorist coverage that must be

provided.      See id. § 2902(2).        In setting out the requirements,

this section divides the universe of policies covered by the

uninsured/underinsured motorist statute between "motor vehicle

insurance     policies   subject    to    [other    sections    of   the   Maine

Insurance Code]" and "motor vehicle insurance policies not subject

to [those other sections]." Id. (emphases added). In other words,

the statute itself contemplates that it will apply only to "motor

vehicle insurance policies."        Even if the business owner's policy

might   theoretically    be   characterized        as   "[a]   policy   insuring

against liability arising out of the ownership, maintenance or use

of any motor vehicle," it is difficult to characterize the business

owner's policy as a "motor vehicle insurance policy."

              In predicting how the Maine Law Court would decide this

issue, we also look to analogous decisions of that court.                    See

Barton v. Clancy, 632 F.3d 9, 17 (1st Cir. 2011).               Though the Law

Court   has    never   explicitly   deemed    the       uninsured/underinsured

motorist statute inapplicable outside the context of motor vehicle

insurance policies, the court has repeatedly employed language to

that effect.      E.g., Molleur v. Dairyland Ins. Co., 942 A.2d 1197,

1200 (Me. 2008) ("The Legislature requires that any motor vehicle


                                    -15-
policy    written    in    Maine   provide       UM/UIM    coverage."    (emphasis

added)); Connolly, 455 A.2d at 935 ("In 1967, the Legislature

originally      enacted    the   uninsured      vehicle    coverage     to    require

automobile liability insurers to provide uninsured vehicle coverage

in the policies." (emphasis added)); Dufour v. Metro. Prop. & Liab.

Ins. Co., 438 A.2d 1290, 1291-92 (Me. 1982) ("24-A M.R.S.A. § 2902

(1980) . . . provides that any automobile liability insurance

policy delivered in Maine and covering an automobile registered or

principally      garaged    in   Maine    must    include    uninsured       motorist

coverage . . . ."         (emphasis added)); Langley v. Home Indem. Co.,

272 A.2d 740, 744 (Me. 1971) (stating that UM statute applies to

"automobile liability insurance contract[s]").

            Furthermore, we may consult decisions of the state's

lower courts, even those that express "considered dicta." Rosciti,

659 F.3d at 98; see also DiBella v. Hopkins, 403 F.3d 102, 113 (2d

Cir. 2005) (statements by state's lower courts, even if dicta, can

be "helpful indicators of state law").                  A Maine trial court has

suggested in dicta that an "umbrella policy would not constitute a

policy 'with respect to [a] vehicle registered or principally

[garaged] in this State' within the meaning of [section] 2902(1)."

Outram v. Onebeacon Ins. Grp. LLC, No. CV-06-319, 2007 Me. Super.

LEXIS    206,   at   *6    n.3   (Me.    Super.   Ct.     Oct.   5,   2007)   (first

alteration in original).




                                         -16-
             Moreover, we "may consider . . . any other reliable data

tending convincingly to show how the highest court in the state

would decide the issue at hand."            Michelin Tires (Can.) Ltd. v.

First Nat. Bank of Bos., 666 F.2d 673, 682 (1st Cir. 1981)

(citations and internal quotation marks omitted).              Several pieces

of legislative history reinforce the understanding that the statute

applies only to motor vehicle policies.            See, e.g., Letter from

Alessandro A. Iuppa, Superintendent, State of Me. Dep't of Prof'l

& Fin. Reg., Bureau of Ins., to Sen. Lloyd LaFountain, Rep. Jane

Saxl & Joint Standing Comm. on Banking & Ins. 1 (Apr. 12, 1999)

("Current law . . . requires every motor vehicle policy issued in

this state to include uninsured and underinsured motor vehicle

coverage."    (emphasis added)); H.R. 122-L.D. 2021, 2d Sess., at H-

1354 (Me. 2006) (statement of Rep. Lisa Marraché) ("The intent of

the [uninsured/underinsured motorist] law when it was first passed

was for car insurance for the person who was driving or those who

were in the car and not necessarily other people to make claims

against their own car insurance . . . ."           (emphasis added)).

             Additionally, we consider how other state courts have

resolved the question.       See Rosciti, 659 F.3d at 98.            Courts in

other   states    have   held    that     uninsured/underinsured      motorist

statutes   with   language      similar    to   Maine's   do   not   apply   to

commercial general liability policies such as those at issue here.

See, e.g.,     Trinity Universal Ins. Co. v. Metzger, 360 So. 2d 960,


                                    -17-
962 (Ala. 1978) (similarly worded Alabama statute applies only to

policies   that   "insure   against    the   risk    of   loss   through   the

operation of specific automobiles").         One useful example is Hodge

v. Raab, 65 P.3d 679 (Wash. Ct. App. 2003).           Hodge, an employee at

an auto garage, was working on a customer's truck when, through the

customer's fault, the truck lurched forward, injuring Hodge.               Id.

at 680.    The customer had no liability insurance.              Id.   Hodge's

employer maintained a commercial general liability policy for

injury caused by garage operations, incidentally including injury

caused by unspecified customer vehicles.            Id. at 680, 682.    Hodge

argued that this liability coverage for customers' cars brought the

policy within the ambit of Washington's uninsured/underinsured

motorist statute.    Id. at 681.      The court rejected that argument,

explaining:

           The liability section in the policy . . . was
           not issued "with respect to" a vehicle known
           to be registered or garaged in Washington.
           Rather, it was issued with respect to garage
           operations.   It provided liability coverage
           for garage accidents, specifically excluding
           those caused by autos.
                  The policy does incidentally cover an
           accident caused by any customer vehicle,
           wherever registered or garaged, that was left
           at the garage for service or repair. But at
           the time the policy was issued, neither the
           service station owner nor the insurance
           company had any information about the vehicles
           that potentially would be covered. There is
           no reference in the liability coverage to
           covered autos.     There is no schedule of
           covered autos and no premium attributable to
           the limited liability coverage for customers'
           cars. The absence of such features reinforces

                                   -18-
          the conclusion that the policy was not issued
          with respect to a vehicle.
                 Because the policy was not issued with
          respect to a vehicle registered or principally
          garaged in Washington, the statutory mandate
          for underinsured motorist coverage does not
          apply. . . . And it makes no difference that
          the particular vehicle that caused this
          particular accident was, in fact, registered
          and principally garaged in Washington.
                 . . . .
                 While the UIM statute is to be read
          broadly, it does not mandate UIM coverage in
          connection with every type of liability policy
          that will, under limited circumstances, cover
          damage resulting from the use of automobiles.

Id. at 681-82.

          Frost attempts to distinguish Hodge. She argues that the

policy in Hodge--which "provided liability coverage for garage

accidents, specifically excluding those caused by autos," subject

to an exception for accidents caused by "any customer vehicle," id.

at 682--"obviously provides significantly narrower coverage for

autos than the [business owner's policy] with the Hired Auto and

Non-Owned Auto Liability endorsement."   It is far from obvious to

us, however, that the sliver of auto insurance in Hodge was

narrower than the sliver of auto insurance in the business owner's

policy here. Indeed, Frost overstates the amount of auto insurance

bound up in Lake Region's business owner's policy.     She argues,

erroneously, that the policy's initial explicit exclusion of auto

liability coverage "is completely removed and replaced by the

'Hired Auto and Non-Owned Auto Liability' endorsement."    In fact,

by its own terms, as already noted, the endorsement deletes that

                               -19-
exclusion "[f]or insurance provided by this endorsement only"

(emphasis added).         Outside of the narrow context of hired and non-

owned autos, the exclusion of auto liability coverage retains full

force, reinforcing the notion that the business owner's policy is

not the type of auto policy to which the Maine statute applies.

             There are cases from other states, however, in which

commercial general liability policies similar to the business

owner's policy, containing similar auto liability endorsements,

were held subject to those states' uninsured/underinsured motorist

statutes.     For instance, Illinois's intermediate appellate court

has   held    that    the     state's     uninsured/underinsured   motorist

statute--which       is    worded   similarly    to   Maine's--applies   to

commercial general liability policies that, like the business

owner's policy issued to Lake Region, include hired and non-owned

auto liability endorsements.            Harrington v. Am. Family Mut. Ins.

Co., 773 N.E.2d 98, 100 (Ill. App. Ct. 2002) (sole proprietor of

landscaping business who was injured by underinsured motorist while

riding his bicycle can claim underinsured motorist benefits from

his commercial general liability insurer); see also W. Bend Mut. v.

Keaton, 755 N.E.2d 652, 654 (Ind. Ct. App. 2001); Selander v. Erie

Ins. Grp., 709 N.E.2d 1161 (Ohio 1999).5



      5
       Frost also cites St. Paul Fire & Marine Insurance Co. v.
Gilmore, 812 P.2d 977 (Ariz. 1991). This case is distinguishable,
however, because there the insurer conceded that the relevant
policy provided "automobile liability insurance." Id. at 981.

                                        -20-
            The courts that decided these cases were willing to

interpret broadly language similar to "[a] policy insuring against

liability arising out of the ownership, maintenance or use of any

motor vehicle . . . with respect to any such vehicle registered or

principally garaged in this State."               But in our opinion, such

interpretations do violence to the plain meaning of the text.                And

we find it notable that, after the Ohio Supreme Court decided

Selander, the Ohio Legislature amended its uninsured/underinsured

motorist statute to preclude its application to commercial general

liability policies such as those at issue in Selander and here.

See Bowling v. St. Paul Fire & Marine Ins. Co., 776 N.E.2d 1175,

1177,   1179    (Ohio   Ct.    App.   2002)   (stating    that   Selander     was

superseded by statute).          This amendment suggests that the Ohio

Legislature     appreciated     the    negative    policy    consequences     of

interpreting an uninsured/underinsured motorist statute unduly

broadly.    Indeed, "'[i]t should be recognized that the generosity

of the courts confers no favor upon the insuring public.                     Such

decisions result either in such coverage being withdrawn from

potential      insureds   or     in   premium     rates     being   raised    so

substantially that they will become priced out of the range of most

buyers.'" Hodge, 65 P.3d at 682 (quoting 8C J. Appleman, Insurance

Law and Practice § 5071.65, at 108 (1981)).

            Frost argues that not applying the uninsured/underinsured

motorist statute to the Peerless policies is at odds with Maine's


                                      -21-
clearly      articulated        public      policy       of      providing        broad

uninsured/underinsured motorist coverage.                See, e.g., Greenvall v.

Me.   Mut.   Fire   Ins.    Co.,    715 A.2d 949,    952    (Me.     1998)    ("To

effectuate [its] intent, we construe section 2902 liberally in

favor of the insured victim and strictly against the insurer.                      Any

ambiguity in the phrase 'legally entitled to recover' must be

construed in favor of the insured."                    (citations and internal

quotation marks omitted)).          Indeed, Maine adheres to the rule that

"[u]ninsured and underinsured insurance . . . is personal and

portable, following the insured, rather than the vehicle."                          16

Williston on Contracts § 49:35 (4th ed. 2013); see also Pease v.

State Farm Mut. Auto. Ins. Co., 931 A.2d 1072, 1077 (Me. 2007)

(Silver, J., concurring) ("UM coverage inures to the person, not

the vehicle. . . . Maine precedent has ensured that UM coverage

extends to pedestrians, bicyclists, and other insured who are

injured while not in their owned-insured vehicle.                   Construing the

UM statute broadly to prohibit . . . exclusions follows the

legislative intent to close coverage gaps rather than endorse

patchwork    policies      that    leave   responsible,         insured    consumers

without the protection they have paid for."                        (citations and

internal     quotation      marks    omitted));        Skidgell     v.     Universal

Underwriters Ins. Co., 697 A.2d 831, 834 (Me. 1997) (allowing

passenger    on     another's      motorcycle     to     claim     benefits       under

uninsured/underinsured        motorist       coverage      of    passenger's        own


                                         -22-
automobile policy, and reasoning that limitations on scope of

uninsured motorist coverage in insurance policy were "contrary to

the public policy embodied in [section] 2902").

             Frost is correct to note that the Maine Law Court has

expressed a general unwillingness to allow insurers to circumscribe

uninsured/underinsured motorist coverage.         But Frost overlooks the

fact that the decisions reflecting this unwillingness involve

automobile    liability   policies     that   either   explicitly   provide

uninsured/underinsured motorist coverage or are subject to the

uninsured/underinsured motorist statute.          See, e.g., Pease, 931

A.2d at 1074 ("State Farm's UM coverage policy loosely tracks the

language of the uninsured motorist statute . . . ."); Greenvall,

715 A.2d at 951 ("At the time of accident, Madore was insured under

an   automobile   liability   policy    issued   by    Maine   Mutual   which

provided Madore with $300,000 of uninsured motorist coverage.");

Skidgell, 697 A.2d at 832 ("Skidgell carried personal automobile

insurance . . . providing underinsured motorist coverage up to

$20,000.").    Those decisions do not bear on the threshold question

of whether the uninsured/underinsured motorist statute applies in

the first place to commercial general liability policies containing

a sliver of automobile liability coverage.

             In addition, Frost also overlooks the fact that the

rationale underlying the well-established owned-but-not-insured

exception to the broad, portable nature of uninsured/underinsured


                                  -23-
motorist coverage confirms that the uninsured/underinsured motorist

statute should not apply in this case.                 Under the owned-but-not-

ensured exception, a person who owns multiple vehicles but only

purchases automobile liability insurance on some of those vehicles

cannot   rely   on   section    2902    to    confer     uninsured/underinsured

motorist coverage with respect to injuries sustained while riding

in the owned-but-not-insured vehicles. See Hare v. Lumbermens Mut.

Cas. Co., 471 A.2d 1041, 1043 (Me. 1984) ("[U]ninsured motorist

coverage on one of a number of vehicles owned by an insured does

not extend the benefits of such coverage, for no premium, to all

other vehicles owned by that insured."); see also                  Gross v. Green

Mountain Ins. Co., 506 A.2d 1139, 1142 (Me. 1986); Brackett v.

Middlesex Ins. Co., 486 A.2d 1188, 1191 (Me. 1985).                     As courts

elsewhere have noted, the owned-but-not-insured exception avoids

"'the inequity of allowing a person who insures one vehicle with an

insurance carrier to obtain a "free ride" by thereby obtaining

coverage by that same carrier on one, two, or a fleet of vehicles

upon which he has paid no premium to the carrier.'"                    Nationwide

Mut. Ins. Co. v. Hampton, 935 F.2d 578, 586-87 (3d Cir. 1991)

(quoting Dullenty v. Rocky Mountain Fire & Cas. Co., 721 P.2d 198,

204 (Idaho 1986), abrogated by Colonial Penn Franklin Ins. Co. v.

Welch,   811 P.2d 838    (Idaho        1991)).        Moreover,    if    the

uninsured/underinsured        motorist       statute    provided    coverage   for

persons injured while riding in cars that they owned but that they


                                       -24-
excluded from their insurance policies, then "multi-car owners

would be acquiring insurance at rates subsidized by single-car

owners," a result that some courts have found to be "neither

desirable nor compatible with public policy."               Clampit v. State

Farm Mut. Auto. Ins. Co., 828 S.W.2d 593, 597 (Ark. 1992); see also

Lefler v. General Cas. Co. of Wis., 260 F.3d 942, 945 (8th Cir.

2001) ("'If an insurer is required to insure against a risk of an

undesignated but owned vehicle, or a different and more dangerous

type of vehicle of which it has no knowledge, it is thereby

required to insure against risks of which it is unaware, unable to

underwrite, and unable to charge a premium therefor.'"                 (quoting

Dessel v. Farm & City Ins. Co., 494 N.W.2d 662, 664 (Iowa 1993))).

          The   rationale     underlying      the     owned-but-not-insured

exception--that it would be unfair for a person insured with

respect to one or more vehicles to claim uninsured/underinsured

motorist coverage for a vehicle he owns that is not identified and

for which no premium has been paid--applies with full force to this

case.   Through Lake Region (an entity that Frost wholly owns and

completely controls), she purchased liability coverage for borrowed

automobiles but not for automobiles owned by herself and her family

members. As noted, Frost concedes that the business owner's policy

is   limited    in   that    way.          Now,     she     seeks   to    claim

uninsured/underinsured      motorist   benefits      with    respect     to   her




                                    -25-
husband's Pontiac Bonneville despite the fact that no premium has

been paid for the coverage of that vehicle.

          In    summary,   given   the    legislative   text,   structure,

history, and policy, as well as relevant case law from both within

and without Maine, we predict that the Maine Law Court would hold

that section 2902 does not apply to the Peerless policies at issue

in this case.

                                   III.

          For the reasons stated, the Maine uninsured/underinsured

motorist statute does not apply to the business owner's and

umbrella policies issued by Peerless to Lake Region, precluding

Frost's recovery from Peerless.           Therefore, the district court

properly issued a declaratory judgment that Peerless had no duty

under either policy to pay Frost for the injuries and damages that

she suffered in the May 25, 2007 accident.

          Affirmed.




                                   -26-